Citation Nr: 1712570	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-31 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating higher than 10 percent for a left wrist disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1986 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this matter is with the RO in Atlanta, Georgia.  

The Board previously remanded this matter in April 2014 and April 2015 for further development.  


FINDING OF FACT

The Veteran does not have favorable or unfavorable ankylosis of the left wrist.


CONCLUSION OF LAW

The criteria for the assignment of disability rating in excess of 10 percent for left wrist disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215-5010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letters sent in February 2009 and October 2009. See 38 U.S.C.A. §§ 5102,  5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any deficiency in notice requirement is cured as there were adjudication notifications sent to Veteran outlining the requirement for entitlement for increase rating. 

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA medical records are in the record, and the Veteran was given VA examinations in March 2009, June 2014, and September 2015.  The examiners' respective reports are of record.  As discussed in greater detail below, there are limited schedular bases for a rating in excess of 10 percent.  The Board finds that the most recent VA examination provides the necessary findings to make this adjudication and substantially complies with the Board's remand directives.  Therefore, the VA has satisfied the duty to assist by securing medical evidence regarding the manifestation of the Veteran's left wrist disability. 

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

II. Increased Rating

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505   (2007). The analysis in the following decision pertaining to the scar disability is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's left wrist disability is rated as 10 percent disabling pursuant to DCs 5215-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2016). Here, the hyphenated diagnostic code indicates that limitation of motion of the wrist (DC 5215) is rated under the criteria for arthritis (DC 5010). See 38 C.F.R. § 4.20 (2016).

DC 5215 provides that limitation of motion of the major and minor wrist with palmar flexion limited in line with the forearm warrants a 10 percent disability rating.  Alternatively, a 10 percent rating may be assigned for limitation of motion of dorsiflexion of the wrist less than 15 degrees. 38 C.F.R. § 4.71a, DC 5215 (2016).  Higher ratings are warranted for ankylosis of the wrist. Id. DC 5214 (2016).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

During the March 2009 VA examination the Veteran had dorsiflexion range of 70 degrees and palmar flexion of 80 degrees.  The Veteran's June 2014 examination demonstrated dorsiflexion of 55 degrees with pain starting at 45 degrees, as well as palmar flexion of 40 degrees.  The most recent examination from September 2015 reflects 65 degrees dorsiflexion and 80 degrees palmar flexion.  These exam results did not elicit limitation of range of motion that warrants a disability rating higher than 10 percent.  

Furthermore, neither favorable nor unfavorable ankylosis was present during any of the examinations.  Absent diagnosis of ankylosis, a rating higher than 10 percent for a wrist disability is not warranted.  In other words, a schedular rating higher than 10 percent is not available through any diagnostic codes pertaining specifically to the wrist.

In addition, the Board has considered whether a higher rating would be warranted under DC 5010 in light of the degenerative joint disease diagnosis.  DC 5010 addresses traumatic arthritis and is rated identically to degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis, which is established by x-ray, would warrant a higher rating of 20 percent if the arthritis involves two or more major joints or joint groups.  In this case, a rating higher than the current 10 percent is not warranted as the Veteran's arthritis does not affect two or more major joints. See 38 C.F.R. § 4.71a. 

Ordinarily, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. 38 C.F.R. §§ 4.40, 4.45 (2016); Mitchell v. Shinseki, 25 Vet. App. 32  (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time"). However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016); Johnson v. Brown, 9 Vet. App. 7(1996).

Here, the Board has considered the March 2009 and September 2015 VA examinations in the record that shows that the Veteran has pain, fatigue, swelling, and weakened movement, as well as the Veteran's report of flare-ups.  The Veteran's current 10 percent rating, however, is based upon DC 5010, which is not predicated on limitation of motion.  Moreover, under DC covering limitation of motion of the wrist, the Veteran's limitation would not warrant a 10 percent rating, much less a higher than 10 percent rating , without demonstrated ankylosis of the left wrist. As the current rating under DC 5010 affords him the higher rating, the provisions of 38 C.F.R. §§ 4.40, 4.45 and the holding of DeLuca need not apply. Notwithstanding, the September 2015 examiner has found that the pain, weakness, fatigability or incoordination do not cause significant limit on functional ability, as such a higher rating is not warranted even considering the Deluca holding.  

Moreover, the United States Court of Appeals for Veterans Claims (CAVC), in Correia v. McDonald, has held that a VA range of motion examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App. 158 (2016).  The Board acknowledges that the VA examination of record do not satisfy the Correia requirements.  However, as previously discussed, the Veteran would not be entitled to a higher than 10 percent rating based on a limitation of range of motion of his wrist absent a diagnosis of ankylosis.  Under the specific facts of this case, the Board need not obtain another VA examination, as compliance with Correia standards would not affect the outcome of the Veteran's claim. 

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.   Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. . According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule . If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

Here, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected left wrist disability that would render the schedular criteria inadequate.  Here, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected wrist disability that would render the schedular criteria inadequate.  The Veteran's primary contention is chronic pain, which is contemplated in the rating schedule.  The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Codes 5010 and 5215.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The Board additionally notes a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In the present case, in addition to the service-connected left wrist disability, the Veteran is service connected for major depressive disorder, residuals of left ankle fracture, tension headaches, tinnitus, residuals of a fracture of the right fifth metacarpal and right ear hearing loss.  However, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities. Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, consideration of an award of an extraschedular rating is not warranted on a collective basis either.

In conclusion, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.   Thus, the claim for a disability rating higher than 10 percent for a left wrist disability is denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for left wrist disability is denied.  



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


